Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-13, 15 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2017/0192733).

As to claim 1, Huang (Fig. 5) teaches a method of operating a distributed light source comprising a plurality of light sources (Display modules) to display a moving image, the method comprising the steps of: 
Transmitting, by a central controller (136), the image to be displayed by the central controller directly transmitting (Shown in Fig. 5) to each of the plurality of light sources of the distributed light source illumination data of an entire image to be displayed in an image coordinate system (The overall image is transmitted to each display) [0253], wherein each of the plurality of light sources receives only coordinates of the image coordinate system that are used by the respective light source for illumination of the moving image (The coordinates relevant to a smaller display are sent to the smaller display) [0376]; 
storing, by each of the plurality of light sources, at least a portion of the received image (Each tile stores the image data) [0376]; 
providing, to each of the plurality of light sources, position information indicative of a position of the respective light source in the portion of the image using the image coordinate system (The position of each tile with respect to every other tile is provided and stored locally in each tile) [0376]; 
determining, by each of the light sources, an illumination set point for the respective light source, based on the position information and the stored portion of the image (E.g. based on the adjacent tiles, overlap and the image to be displayed, the brightness of each tile can be adjusted) [0109-0111]; 
controlling the plurality of light sources to generate an illumination in accordance with the respective plurality of illumination set points, thereby displaying the image [0109-0111]; and
after displaying the image, displaying a next image of the moving image by: 
providing to each of the light sources next position information indicative of an updated next position of the light source in the stored portion of the image, using the image coordinate system (Providing a subsequent lighting pattern for the array based on a next image frame, as the displays are capable of displaying a video) [0319]; 
determining, by each of the light sources, a next illumination set point for the light source, based on the next position information (Performing the same brightness determination for the next image frame), and  3Appln. No.: UnassignedELDO-112US Preliminary Amendment Dated May 1, 2020
controlling the plurality of light sources to generate an illumination in accordance with the respective plurality of next illumination set points, thereby displaying the next image of the moving image [0109-0111].

As to claim 11, Huang teaches the elements of claim 1 above.
Huang also teaches a distributed light source configured to display an image, the distributed light source comprising: a central controller and, a plurality of light sources, each of the plurality of light sources comprises: 
an LED assembly comprising one or more LEDs (E.g. OLED display) [0003]; 
a power converter configured to power the LED fixture [0095]; 
a light source controller comprising a memory [0095] and a processor [0095].

As to claim 15, Huang teaches the elements of claims 1 and 11 above.
Huang also teaches method of operating a distributed light source comprising a plurality of light sources to display a sequence of images (E.g. OLED display) [0003].

As to claims 2, 12, Huang teaches wherein the step of providing, to each of the plurality of light sources, position information indicative of a position of the respective light source in the portion of the image using the image coordinate system is preceded by the step of determining the position information for the plurality of light sources based on a relative or absolute position of the plurality of light sources in a light source coordinate system (The main computer determines a coordinate system for the larger display, which includes the relative coordinates of the smaller displays. Then the main computer sends the relative coordinates to the respective smaller displays) [0376].

As to claim 4, Huang teaches wherein the next position information indicates a displacement of the position of the light source to the next position in the image coordinate system (Depending on the illumination requirements of the next frame, the light emission could be displaced from the current frame).

As to claim 6, Huang teaches wherein the image has a higher resolution than the distributed light source [0005].

As to claim 7, Huang teaches wherein the step of providing to each of the light sources position information indicative of a position of the light source in the image coordinate system comprises providing a coordinate set to each of the light sources (The position of each tile with respect to every other tile is provided and stored locally in each tile based on an X, Y configuration) [0265].

As to claim 8, Huang teaches wherein the step of providing to each of the light sources position information indicative of a relative position of the light source in the image comprises a mapping of the image onto a position of the distributed light source (The input image is mapped onto the overall light source) [0376].

As to claim 9, Huang teaches determining positional image data indicating a desired position of the image (Determining where the specific image is to be displayed), and 
mapping the positional image data to positions of the plurality of light sources of the distributed light source (Mapping the image to a specific light source) [0376].

As to claim 10, Huang teaches a distributed light source comprising: 
a plurality of light sources (Display modules), the distributed light source being configured to execute the method according to claim 1.

As to claim 13, Huang teaches wherein the processor is configured to determine the illumination set point for the respective light source and determine one or more control signals to control the respective light source (Control signals 138 and 140 shown in Fig. 5) [0253].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Huang (US 2017/0192733) in view of Lewis (US 9,485,813).

As to claim 5, Huang teaches the elements of claim 1 above.
However, Huang does not specifically teach attributing intensity and color set points to LEDs.
On the other hand, Lewis teaches wherein the illumination set point represents an intensity set point and a color set point as a function of coordinates in the image coordinate system (LEDs can have varying brightness and color set points based on their desired output) [Col. 2, Lines 7-12]. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the brightness and color set points of Lewis with the LEDs of Huang because the combination would allow for greater control over the final output image from the LED array.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
As to claims 1, 11, and 15, Applicant argues that “Huang does not disclose that the entire image is transmitted to each display individually”. Remarks 4. 
Examiner disagrees and contends that paragraph 376 of Huang, cited in the Non–Final Rejection, states that “the main computer sends the image data and coordinate data for the large image to each of the other computers”. That is, each smaller display receives the entire image that displays only the portion that corresponds to the respective smaller display.

Applicant also argues that “this coordinate system of Huang is different compared to the image coordinate system disclosed in Applicant's specification and recited in Applicant's claims … Thus, the position information does not refer to a physical location/position of the light source. Rather, the position information provided refers to a position of the light source in the image”. Remarks 4–5. 
Examiner disagrees and contends that Applicant is simply restating how the system of Huang works in different terms. Huang also utilizes a coordinate system (“coordinate data” described in paragraph 376) based on which smaller displays are arranged and controlled. The coordinate system corresponds to both the location of the smaller display in the overall larger display and the location of each displayed image in the larger displayed image. In fact, the system of Huang must function in this manner, as any incongruency between the physical location of the smaller display and the location of the image displayed on the smaller display, with respect to the larger image, would result in an incorrectly displayed larger image.

Applicant also argues that “although Huang provides teaching of the controller adjusting brightness, Huang fails to provide a method of operating a distributed light source comprising a plurality of light sources to display a moving image, the method comprising the steps of... after displaying the image, displaying a next image of the moving image... and controlling the plurality of light sources to generate an illumination in accordance with the respective plurality of next illumination set points, thereby display the next image of the moving image". Remarks 5. 
Examiner disagrees and contends that paragraphs 109–111 of Huang (cited in the Non–Final Rejection), clearly teach determining a target brightness for each display and border region such that brightness is uniform across the overall display. This process is performed for every image that is displayed by the smaller displays, as each image can exhibit different brightness variations. 

Therefore, the claims are rejected as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691